Citation Nr: 1044748	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-03 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received by VA to 
reopen a previously denied claim for service connection for a 
right knee disorder, to include chondromalacia of the right 
patella.  

2.  Entitlement to service connection for a bilateral hip 
disorder.  

3.  Entitlement to service connection for residuals of vertebral 
fracture at T-8, to include low back pain.  

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in October 2003 by the 
VARO in Houston, Texas, denying the Veteran's claim to reopen for 
service connection for chondromalacia of the right patella on the 
basis that new and material evidence had not been received by VA 
to reopen a previously denied claim therefor.  In addition, this 
appeal stems from a rating determination entered by the RO in 
March 2007, denying the Veteran's original claims for service 
connection for a bilateral hip disorder, residuals of a vertebral 
fracture at T-8, and depression.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in March 2010.  A transcript 
of that proceeding is of record.  

The Board herein finds that the Veteran has submitted evidence to 
reopen his previously denied claim for service connection for a 
right knee disorder, including chondromalacia, and that reopened 
claim is further addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) located in Washington, DC.


FINDINGS OF FACT

1.  By his written statement, received by the Board in March 
2010, the Veteran withdrew from appellate consideration the 
issues of his entitlement to service connection for a bilateral 
hip disorder; residuals of a vertebral fracture at T-8, including 
low back pain; and depression.  

2.  Service connection for chondromalacia of the right patella 
was denied by a prior RO determination in April 1972; following 
notice to the Veteran of the April 1972 denial and his appellate 
rights, no timely appeal was initiated.  

3.  A claim to reopen for service connection for a right knee 
disorder, inclusive of chondromalacia of the right patella, was 
received by VA in August 2003.  

4.  Since entry of the April 1972 decision, evidence received by 
VA was not previously before VA decision makers, relates to an 
unestablished fact, and raises a reasonably possibility of 
substantiating the previously denied claim for service connection 
for a right knee disorder, inclusive of chondromalacia of the 
right patella.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the 
issues of the Veteran's entitlement to service connection for a 
bilateral hip disorder; residuals of a vertebral fracture at T-8, 
including low back pain; and depression, have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).

2.  The RO's decision of April 1972, denying most recently the 
Veteran's claim for service connection for a right knee disorder, 
inclusive of chondromalacia of the right patella, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  

3.  Since entry of that decision in April 1972, new and material 
evidence has been received by VA with which to reopen the 
previously denied claim for a right knee disorder, inclusive of 
chondromalacia of the right patella.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

Here, the Veteran, by means of his written statement, received by 
the Board in March 2010 at the time of his Board hearing, 
indicated that he was withdrawing from appellate consideration 
the issues of the his entitlement to service connection for a 
bilateral hip disorder; residuals of a vertebral fracture at T-8, 
including low back pain; and depression.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
as to those matters, and as the Board does not have jurisdiction 
to review the appeal relating thereto, it must be dismissed.

Claim to Reopen: Service Connection for a Right Knee Disorder

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, is obviated.

In general, decisions of the agency of original jurisdiction (the 
RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material evidence 
had been presented) will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110,  1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
In addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection for chondromalacia of the right patella was 
previously and most recently denied by rating action of the RO in 
April 1972 on the basis that the claimed disorder preexisted 
service and did not undergo inservice aggravation.  Notice of 
that denial was furnished to the Veteran in writing later in 
April 1972, at which time he was also notified of his appellate 
rights.  Inasmuch as no timely appeal of that decision was 
initiated, the April 1972 denial of service connection as 
referenced above was rendered final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

Given the finality of the most recent denial of service 
connection in April 1972, as set forth above, the question at 
this juncture is whether new and material evidence has been 
received by VA to reopen the Veteran's previously denied claim 
therefor.  This ordinarily necessitates a review of the evidence 
submitted prior to and subsequent to those most recent, final 
denial.  However, in this instance, notice is taken by the Board 
that the record includes the transcript of the Veteran's recent 
Board hearing, at which he offered testimony as to the occurrence 
of a right knee injury in December 1971 during basic training 
when he was ordered to perform a fireman's carry of another 
trainee.  Other testimony was to the effect that an additional 
injury involving the right knee occurred in January 1972 when he 
fell knee first into a boulder when jumping from a cattle truck.  
Emergency room treatment followed the January 1972 injury and he 
was thereafter released from active duty.  This testimonial 
evidence, the credibility of which, although not its weight, is 
to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 
(1992), meets the requisites of 38 C.F.R. § 3.156, including 
raising a reasonable possibility of substantiating the claim for 
service connection for a right knee disorder by means of 
inservice aggravation by way of two separate injuries.  To that 
extent, alone, the previously denied claim therefor is reopened 
and such matter is further addressed in the Remand portion of 
this document.


ORDER

The appeal involving the Veteran's claims for service connection 
for a bilateral hip disorder, residuals of a vertebral fracture 
at T-8 including low back pain, and depression is dismissed.  

New and material evidence having been received, the claim for 
service connection for a right knee disorder, inclusive of 
chondromalacia of the right patella, is reopened.


REMAND

There remains for consideration the merits of the Veteran's 
reopened claim for service connection for a right knee disorder, 
including chondromalacia of the right patella, but it appears 
that additional development is necessary prior to the Board's 
entry of a final decision as to such matter.  In this regard, the 
Board notes that the Veteran at his recent hearing indicated that 
he had been found to be totally disabled by the Social Security 
Administration (SSA) in 2006 and, although the Veteran has 
submitted a partial copy of a January 2006 decision of an SSA 
Administrative Law Judge (ALJ) to that effect, no response has to 
date been received by VA as to the RO's request for potentially 
relevant records relating to the SSA's determiniation as to 
permanent and total disablement of the Veteran.  Other testimony 
was to the effect that the Veteran was hospitalized at Santa Rosa 
Hospital in April 1972 for right knee treatment and that the 
Veteran had to date been unable to obtain records relating to 
that treatment.  Moreover, Moreover, in addition to further 
efforts to obtain all pertinent SSA and private hospitalization 
records, the solicitation of additional VA medical opinion as to 
the occurrence of inservice aggravation is necessary, based on 
recent testimony regarding inservice right knee injuries.  Remand 
to permit the AMC to undertake this development is therefore 
necessitated.  38 C.F.R. § 19.9 (2010).  

Accordingly, this portion of the Veteran's appeal is REMANDED for 
the following actions:

1.  Ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159 (2010), 
in terms of the remaining appellate issue 
as to the Veteran's reopened claim for 
service connection for a right knee 
disorder, to include chondromalacia of the 
right patella.  

Also, request that the Veteran identify in 
writing to the extent possible all VA and 
non-VA health care providers or facilities, 
including Santa Rosa Hospital where he was 
treated for right knee complaints in or 
about April 1972 as referenced at the 
recent hearing, who have treated him since 
service for his right knee disorder, to 
include the names and addresses of those 
providers or facilities, the specific 
disability treated, and the approximate 
dates of treatment.  

Upon receipt of such information, the AMC 
should obtain all pertinent records of 
treatment, not already on file for 
inclusion in the Veteran's VA claims 
folder.  

2.  Obtain all medical and administrative 
records, including a complete copy of the 
ALJ's decision of January 2006 decision, 
utilized by the SSA in finding the Veteran 
to be totally and permanently disabled.  
Once obtained, such records should be 
associated with the Veteran's VA claims 
folder.  

3.  Thereafter, afford the Veteran a VA 
medical examination by a medical 
professional who has not previously 
examined or treated him for the purpose of 
evaluating the nature and etiology of his 
claimed right knee disorder.  The claims 
folder should be made available to and 
reviewed by the VA  examiner for use in the 
study of this case and the prepared report 
of such evaluation should indicate whether 
the claims folder was made available and 
reviewed.  Such examination should also 
entail the taking of a complete medical 
history, as well as the conduct of a 
physical examination and all diagnostic 
studies deemed warranted by the examiner.

As well, the VA examiner is asked to offer 
an opinion as to the following:

(a)  Is it unequivocal that a right knee 
disorder pre-existed the Veteran's entrance 
onto active duty in December 1971?

(b)  If the answer to (a) is yes, is it 
unequivocal that the Veteran's right knee 
disorder was not aggravated during his 
period of active duty from December 2, 
1971, to February 3, 1972?

The examiner is advised that aggravation 
for legal purposes is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is also requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to provide 
any requested opinion without resort to 
pure speculation, he or she should so 
indicate and the reasons why.

4.  Lastly, readjudicate the Veteran's 
reopened claim for service connection for a 
right knee disorder, including 
chondromalacia of the right patella, and if 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case, which should contain 
notice of all relevant actions taken on the 
claims for benefits.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


